70 F.3d 119
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Darryl Wesley FUNDERBURK, Petitioner-Appellant,v.W.A. DUNCAN, Warden, Respondent-Appellee.
No. 95-55636.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 3, 1995.

Before:  BEEZER, THOMPSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
California prisoner Darryl Wesley Funderburk appeals pro se the district court's dismissal of his habeas corpus petition brought under 28 U.S.C. Sec. 2254.  Funderburk contends that his state conviction for attempted robbery does not qualify as a serious felony, and thus sentence enhancements under state law were improper.  We have jurisdiction under 28 U.S.C. Secs. 1291, 2253.  We review de novo, Calderon v. Prunty, 59 F.3d 1005, 1008 (9th Cir.1995), and affirm.


3
Funderburk's argument is based on alleged errors of state law.  Because he fails to demonstrate how his detention violates the Constitution or laws of the United States, the district court properly dismissed his petition.  See Estelle v. McGuire, 502 U.S. 62, 68 (1991);  see also Bueno v. Hallahan, 988 F.2d 86, 88 (9th Cir.1993) (federal courts defer to state courts' interpretation of their own laws).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3